Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	 Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

3.	 Group I: Claims 1-3, 16-17, 20 drawn to mannanase enzyme composition.
	Group II: Claims 4-6, 18, 19, drawn to a recombinant host cell to produce mannanase enzyme.
	Group III: Claim 7, drawn to a method step to produce recombinant polypeptide in a recombinant host cell.
	Group IV: Claims 8-9 drawn to a method of degrading mannan containing material by mannan enzyme. 
	Group V: Claims 10-12 drawn to an animal feed comprising mannanose enzyme composition. 
	Group VI: Claims 13-15 drawn to a use of the mannanase enzyme composition in a detergent, in oil drilling.


5. 	Groups I- VI lack unity of invention given that the special technical feature does not provide a contribution over the prior art, specifically, in light of the disclosures by 
(A) Hua L et al. WO 2014/088940 A1 ([0009]) (DANISCO US INC [US] 12 June 2014 (2014-06-12)
(B) NPL Anonymous and WO 2014/088940 A1 ([0009]-[0020] and claims of ) (DANISCO US INC [US] 12 June 2014 (2014-06-12)
(C) NPL DATABASE

(A) Hua L et al. (WO 2014/088940 A1)  discloses manasses enzyme has wide application from paper and pulp, food, pharmaceutical industries and recombinant polypeptide has at least 70% identical SEQ  with  the beta manasses activity related polypeptide sequence ([009]-[0020] and at least, in particular Claims 1, 6, 8 etc.) and recombinant enzyme can be used ([0012]) and enzyme source can be derive from Bacillus hemicellulosilyticus ([0013]) which is identical to the sequence of Bacillus hemicellulosilyticus (as identical bacteria spp) of NPL Anonymous and it is evidenced by NPL  Anonymous that a mannanase polypeptide sequence, from Bacillus hemicellulosilyticus, which exhibits 100% sequence identity with the mannanase enzyme according to SEQ.ID.NO: 16 ("Man7") of the present application (Please see Seq. Listing of Bacillus hemicellulosilyticus). 

(B) NPL Anonymous: "JCM9152_ 3753 - Mannanase - Bacillus hemicellulosilyticus JCM 9152 - JCM9152_3753 gene & protein’, 19 March 2014 (2014-03-19), XP055405714, Retrieved from the Internet: URL:http:/Awww.uniprot.org/uniprot/W4QLJ5 [retrieved on 2017-09-12]
NPL  Anonymous discloses a mannanase polypeptide sequence, from Bacillus hemicellulosilyticus, which exhibits 100% sequence identity with the mannanase enzyme according to SEQ.ID.NO: 16 ("Man7") of the present application (Please see Seq. Listing of Bacillus hemicellulosilyticus). It is to be noted that both recombinant production and formulation of mannanases, as well as their use for degrading/ modifying mannan containing material in the context of e.g. feed (supplements), detergents, oil drilling or food processing, were well-known in the art as is evidenced by the following prior arts of record (i) WO 2014/088940 A1 ([0009]) (DANISCO US INC [US] 12 June 2014 (2014-06-12) and (ii)  SRIVASTAVA PRAVEEN KUMAR ET AL: ("Production, properties, and applications of enda-[beta]-mannanases", BIOTECHNOLOGY ADVANCES, ELSEVIER PUBLISHING, BARKING, GB, vol. 35, no. 1, 9 November 2016 (2016-11-09), pages 1-19, XPO29880385, ISSN: 0734-9750, DO!: 10.1016/U. BIOTECHADYV 2016.11.00),and
 (iii ) MONTAROP YAMABHAI et al.: "Mannan biotechnology: from biofuels to health", CRC CRITICAL REVIEWS IN BIOTECHNOLOGY, val. 36, no. 1,15 July 2014 (2014-07-15), pages 32-42, XP055405738, US ISSN: 0738-8551, DO! 
The skilled person is well-aware of the common variation, compositions and applications of mannanases, as detailed above for invention 6(A). Consequently, no inventive step in accordance with Art. 33(3) PCT can be recognized for the subject-matter of any of present claims 1-20. Therefore, the subject-matter of claims 1-20 is considered to lack the inventive step required by Article 33(3) PCT.
 (C) NPL DATABASE UniProt [Online] 23 November 2004 (2004-11-23), "SubName: Full=Mannan endo-1, 4-beta-mannosidase [ECO:000031 3] EMBL:BAD62862.1}; EC=3.2.1.78 {ECO:0000313|/EMBL:BAD62862.1};", retrieved from EBI accession no. UNIPROT: Q5 WL93 Database accession no. QO5WL93.
 Similarly to the above, NPL DATABASE discloses the Bacillus clausii mannanase with 100% identity to SEQ.ID.12 of the present application (Please see Seq. Listing of Bacillus clausii). It is to be noted that both recombinant production and formulation of mannanases, as well as their use for degrading/ modifying mannan containing material in the context of e.g. feed (supplements), detergents, oil drilling or food processing, were well-known in the art as is evidenced by the following prior arts of record (i)-(vi) 
The skilled person is well-aware of the common variation, compositions and applications of mannanases, as detailed above for invention 6(B). Consequently, no inventive step in accordance with Art. 33(3) PCT can be recognized for the subject-matter of any of present claims 1-16. Therefore, the subject-matter of claims 1-20 is considered to lack the inventive step required by Article 33(3) PCT.

6. 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.148) and (ii) identification of the claims encompassing the elected invention.

7.	 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

9. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).11.

Conclusion
10. 	 Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Erik Kashnikow can be reached on (571)-270- 3475. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1793